Citation Nr: 1642773	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-29 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee disability.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1983 to January 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which assigned a 30 percent evaluation for his left knee disability.  In a subsequent March 2013 rating action, a temporary total rating was assigned from October 17, 2012, to November 30, 2012, based on the need for convalescence.  In June 2014, the RO issued a rating decision that increased the Veteran's left knee disability evaluation to 60 percent disabling for the entirety of the appeal period, except for the period where he received a temporary total rating.

In August 2014, the Veteran submitted correspondence to the Board, in which he wrote that "I have yet to receive the 'recent decision granted' an increased evaluation of 60%.  I would agree that this is accurate of my condition."  The Board has interpreted this correspondence to indicate that the Veteran's appeal would be satisfied with a 60 percent rating.  


FINDING OF FACT

The Veteran in his August 2014 substantive appeal limited his appeal regarding an increased rating for a left knee disability to an increased rating of 60 percent; this rating was granted in a June 2014 rating decision.

CONCLUSION OF LAW

The Veteran's appeal has been satisfied by the AOJ in a June 2014 rating decision.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  With regard to his claim for an increased rating for left knee disability, in her August 2014 substantive appeal the Veteran indicated that a 60 percent rating would be an accurate evaluation of his left knee disability, indicating that the award of such a rating would satisfy his appeal.  The RO awarded this rating in a June 2014 decision, effective for the entirety of the appeal period, outside the timeframe during which the Veteran was receiving a temporary total rating.  Thus, there remains no allegation of error of fact or law for appellate consideration.


ORDER

The claim for a rating greater than 60 percent for a left knee disability is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


